1                                                                            FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON

2
                                                                    Mar 04, 2020
3                       UNITED STATES DISTRICT COURT                    SEAN F. MCAVOY, CLERK


                       EASTERN DISTRICT OF WASHINGTON
4
     TINA G.,                                  No. 2:18-cv-00262-SMJ
5
                              Plaintiff,
6                                              ORDER ADOPTING REPORT
                 v.                            AND RECOMMENDATION
7
     ANDREW M. SAUL,
8    COMMISSIONER OF SOCIAL
     SECURITY,
9
                              Defendant.
10

11         Before the Court is Magistrate Judge Dimke’s February 10, 2020 Report and

12   Recommendation, ECF No. 22, recommending that Plaintiff’s Motion for Summary

13   Judgment, ECF No. 19, be denied, and the Commissioner of Social Security’s

14   Motion for Summary Judgment, ECF No. 20, be granted. No objections have been

15   filed. Having reviewed the Report and Recommendation and relevant authorities,

16   the Court finds that Magistrate Judge Dimke’s findings are correct. Therefore, the

17   Court adopts the Report and Recommendation in its entirety.

18         Accordingly, IT IS HEREBY ORDERED:

19         1.    The Report and Recommendation, ECF No. 22, is ADOPTED in its

20               entirety.




     ORDER ADOPTING REPORT AND RECOMMENDATION - 1
1          2.    Plaintiff’s Motion for Summary Judgment, ECF No. 19, is DENIED.

2          3.    Defendant’s Motion for Summary Judgment, ECF No. 20, is

3                GRANTED.

4          4.    The Clerk’s Office shall ENTER JUDGMENT in favor of Defendant.

5          5.    The Clerk’s Office is directed to SUBSTITUTE Andrew M. Saul as

6                Defendant and update the docket sheet accordingly.

7          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

8    provide copies to all counsel and Magistrate Judge Dimke.

9          DATED this 4th day of March 2020.

10                     _________________________
                       SALVADOR MENDOZA, JR.
11                     United States District Judge

12

13

14

15

16

17

18

19

20



     ORDER ADOPTING REPORT AND RECOMMENDATION - 2
